Case 1:18-cv-00073-JCN Document 92 Filed 06/04/20 Page 1 of 33             PageID #: 1684




                         UNITED STATES DISTRICT COURT
                              DISTRICT OF MAINE

CHRISTOPHER FRENCH,                       )
                                          )
             Plaintiff                    )
                                          )
      v.                                  )      1:18-cv-00073-JCN
                                          )
DANIEL MERRILL, et al.,                   )
                                          )
             Defendants                   )

                      DECISION AND ORDER ON
             DEFENDANTS’ MOTION FOR SUMMARY JUDGMENT

      Plaintiff asserts state law and constitutional claims based on his encounters with

Orono police officers in 2016. The matter is before the Court on Defendants’ motion for

summary judgment. (Motion, ECF No. 36.)

      Following a review of the summary judgment record, and after consideration of the

parties’ arguments, the Court grants Defendants’ motion for summary judgment.

                             FACTUAL BACKGROUND

      On February 18, 2016, at approximately 1:14 a.m., Defendants Drost and Merrill,

an officer and sergeant, respectively, with the Orono Police Department, and Officer Haass,

went to 60 Park Street in Orono, after a citizen in a nearby house called 911 to report a

verbal altercation. Upon arrival, the officers saw two males, one of whom was later

identified as Plaintiff, standing on the sidewalk outside the residence. The other male was

a resident of 60 Park Street. After speaking with those present, including two other

occupants of 60 Park Street, one of whom was Samantha Nardone, the officers learned that

Plaintiff and Ms. Nardone were in a dating relationship and that Plaintiff, who did not
Case 1:18-cv-00073-JCN Document 92 Filed 06/04/20 Page 2 of 33                 PageID #: 1685




reside at 60 Park Street, had refused to leave Ms. Nardone’s residence. Plaintiff lived in

an apartment a short distance from Ms. Nardone’s residence. Plaintiff and Ms. Nardone

were students at the University of Maine.

       Ms. Nardone informed Defendants Drost and Merrill that when she told Plaintiff

that she intended to call 911, Plaintiff took her cell phone and left the room. She also stated

that she and Plaintiff recently had a similar altercation. Ms. Nardone did not want to pursue

criminal charges. In her discussion with the officers, Ms. Nardone stated that based on

Plaintiff’s behavior that evening, her relationship with Plaintiff was over. She also reported

that her altercations with Plaintiff had never involved physical violence. When asked if

she wanted the officers to give Plaintiff a criminal trespass warning that would bar him

from her premises, she declined and stated that they each had personal property of the other

that they would need to exchange.

       Defendant Drost advised Plaintiff that he could not return to Ms. Nardone’s

residence that evening, and that Ms. Nardone wanted to exchange personal property the

next day. Drost cautioned Plaintiff that if an officer had to return, Plaintiff would receive

a criminal trespass warning that would bar him from Ms. Nardone’s residence for a year.

Plaintiff understood the warning to require that he stay away for the next 24 hours, and he

left the scene. Plaintiff asserts that he thought Defendant Drost had directed him to return

Ms. Nardone’s property within the day.

       At 1:45 a.m., during his walk home, and before the officers had left the scene,

Plaintiff sent Ms. Nardone some offensive text messages. Ms. Nardone informed the

officers of the messages. Defendants Merrill and Drost explained to Ms. Nardone that they

                                              2
Case 1:18-cv-00073-JCN Document 92 Filed 06/04/20 Page 3 of 33                            PageID #: 1686




could serve a cease harassment notice on Plaintiff, and that he could be arrested and

charged with a crime if he continued to harass her after being served the notice. Ms.

Nardone requested that they serve Plaintiff with the notice.

          The officers drove to Plaintiff’s residence and found him standing on the sidewalk.

Defendant Drost completed a cease harassment notice and served it on Plaintiff. The notice

read: “You are forbidden from engaging, without reasonable cause, in any course of

conduct with the intent to harass, torment or threaten … Samantha Nardone.” Drost

returned to 60 Park Street, gave Ms. Nardone a copy of the notice, and advised her that if

Plaintiff harassed her through texts or social media, she should take screen shots of the

communications and call the Orono Police Department.1

          On the evening of February 18, Ms. Nardone informed Defendant Drost that

Plaintiff had called, texted, and direct messaged her that day; she characterized the

communications as harassment.2 Ms. Nardone also told Drost that her friends informed

her that Plaintiff appeared at the old meeting room for one of her regularly scheduled

meetings on campus.

          Ms. Nardone subsequently met with Drost at the Orono police station and informed

him that Plaintiff had been sending messages through instagram and snapchat. She

provided a witness statement (ECF No. 35-5) that recounted her version of events related


1
  Merrill testified at his deposition that the cease harassment notice effectively told Plaintiff to stop
contacting Ms. Nardone, and that continued contact could be construed as harassment. (Merrill Dep. at
194, ECF No. 35-14.) Plaintiff maintains that the notice did not bar all communication. Plaintiff also
asserts that he anticipated an exchange of property, if Ms. Nardone agreed to meet with him for that purpose.
2
    Plaintiff asserts his communications were good faith attempts to arrange for an exchange of property.


                                                      3
Case 1:18-cv-00073-JCN Document 92 Filed 06/04/20 Page 4 of 33                           PageID #: 1687




to the early morning of February 18 and the communications that followed throughout the

day. In the statement, Ms. Nardone asserted that Plaintiff’s communications included

email, and that Plaintiff “stalked the old meeting room for 2 hours, … pacing everywhere

checking all the rooms.” Ms. Nardone also reported that, when she and a friend went to a

local store, Plaintiff drove into the parking spot next to Ms. Nardone’s vehicle and rolled

down his window to talk. When Ms. Nardone drove away, Plaintiff did not follow.

According to Ms. Nardone, Plaintiff continued to attempt to contact her through email. In

her statement, Ms. Nardone wrote that Plaintiff’s conduct “terrifie[d]” her, especially when

she was alone. Ms. Nardone told Defendants Drost and Merrill that she thought she should

transfer from the University of Maine.

        In two early morning messages to Ms. Nardone on February 18, Plaintiff wrote that

he had “cheated” and that he was going to harm himself. (ECF No. 35-6.) In evening

messages, Plaintiff asked Ms. Nardone how she could be “so mean” and “heartless.” In

other messages, Plaintiff attempted to arrange a meeting to return certain items. At around

7:30 p.m., Plaintiff informed Ms. Nardone that because she did not respond to his messages

regarding the exchange of property, he would drop off the items. At 10:54 p.m., Plaintiff

emailed Ms. Nardone to ask where she was. At 11:38 p.m., he wrote that he would find

her. At 11:48 p.m., he asked whether she would meet with him. Ms. Nardone did not

respond to any of the messages. Plaintiff also called Ms. Nardone several times, including

one or more “blocked” calls that did not show his caller identification.3


3
 Plaintiff observes that the record offers “no indication [whether] Ms. Nardone actually read any individual
message or whether she found any particular message as indicating an intent on Plaintiff’s part to harass,

                                                     4
Case 1:18-cv-00073-JCN Document 92 Filed 06/04/20 Page 5 of 33                             PageID #: 1688




        During the meeting at the police station, Ms. Nardone asked whether Plaintiff was

in trouble for contacting her. Defendant Drost replied that Plaintiff was in trouble.4 Based

on the events of February 18, the officers decided to arrest Plaintiff for violation of the

cease harassment notice. Ms. Nardone agreed to assist them in the effort, but she expressed

concern about what Plaintiff might do when released from custody. The officers told Ms.

Nardone that following his arrest, and given the circumstances, Plaintiff would be subject

to a condition of bail that prohibited contact with her. While at the station, Ms. Nardone

answered a call from Plaintiff. During the conversation, she agreed to meet with him and

said she would contact him. Ms. Nardone then invited Plaintiff to her residence.

        Plaintiff drove to Ms. Nardone’s residence in the early morning hours of February

19. Defendant Drost, who was waiting inside the residence, met Plaintiff at the door and

arrested him. Drost detected the smell of alcohol on Plaintiff, and on that basis, he brought

Plaintiff to the police station to administer an intoxilyzer test. Plaintiff refused to perform

the test. Defendant Drost then transported Plaintiff to the Penobscot County Jail, where he

charged Plaintiff with harassment, operating under the influence (refusal), and driving




torment, or threaten her,” or even “what Ms. Nardone thought of any particular message.” (E.g., Pl.’s
Responsive Statement ¶ 50, ECF No. 68). Plaintiff also maintains that Ms. Nardone was under the
misimpression that the cease harassment notice prohibited all communication. Plaintiff acknowledges that
Ms. Nardone did not respond to any of his several messages, but he observes that she did not tell him to
stop messaging her. Plaintiff also explains that he felt obligated to exchange property sometime that day
because he believed the officers had advised him that an exchange should take place. In Plaintiff’s view,
the officers should not have found Ms. Nardone’s statement credible.
4
 At his deposition, Defendant Drost testified that in his view, even if Plaintiff had sent heart emojis for 25
minutes, Plaintiff would have engaged in harassment. (Drost Dep. at 278, ECF No. 35-15.)


                                                      5
Case 1:18-cv-00073-JCN Document 92 Filed 06/04/20 Page 6 of 33                          PageID #: 1689




without a license; Drost also issued Plaintiff a summons for a civil violation for possession

of a false identification.

           At the jail, Defendant Drost spoke to the bail commissioner, explained why he

arrested Plaintiff, and recommended that the bail commissioner not grant Plaintiff bail. The

bail commissioner did not release Plaintiff on bail. At approximately 4:00 p.m. that same

day, a judge granted bail to Plaintiff. By the time of his release, Plaintiff had been in

custody for 18 hours. On April 11, 2016, the State dismissed the charges against Plaintiff

based on insufficiency of evidence.

           Between the 2016 spring and fall academic semesters, Plaintiff and Ms. Nardone

reunited. On September 14, 2016, at approximately 3:19 a.m., Defendants Morse and

Gray, officers of the Orono Police Department, responded to a complaint originating at 60

Park Street in Orono. Morse, who was the first to arrive, spoke with Ms. Nardone and her

roommate and obtained sworn statements from them. Ms. Nardone told the officers that

she and Plaintiff ended their relationship days earlier. She stated that on the evening of

September 13, 2016, she encountered Plaintiff at a local pub. Later that evening, Plaintiff

ran into the street toward Ms. Nardone’s vehicle. Plaintiff asked where she had been, and

he accused her of driving drunk. Ms. Nardone reported that Plaintiff jumped onto her

vehicle.5 Ms. Nardone stated that she and her roommate then returned to their residence

and locked themselves in for the night. Ms. Nardone recalled having her phone in the

residence and leaving it by her bed before she went to sleep, at approximately 12:30 a.m.


5
    Plaintiff denied the allegation at the time and continues to deny the allegation.


                                                         6
Case 1:18-cv-00073-JCN Document 92 Filed 06/04/20 Page 7 of 33              PageID #: 1690




When she awoke at 3:00 a.m., her phone was missing. When Ms. Nardone and her

roommate looked for the phone, they were surprised to find all the doors in the residence

unlocked.

       Ms. Nardone informed Defendant Morse that she suspected Plaintiff had entered the

residence and taken her phone, but she did not know how he entered. She also said that

Plaintiff had taken her keys the prior week and not returned them. According to Ms.

Nardone, Plaintiff had previously entered the residence and taken items, including her

laptop. Ms. Nardone told Morse and Gray that if Plaintiff accessed her cell phone, she

would not feel safe.

       Shortly after Defendants Morse and Gray returned to the police station, between

4:00 and 5:00 a.m., dispatch informed them that Plaintiff was just seen at Ms. Nardone’s

residence. Morse and Gray then drove to 60 Park Street. As they approached, dispatch

advised that Plaintiff had been seen running down the road in the direction of his residence

at 13 Park Street. Defendants Morse and Gray initially stopped at 13 Park Street. They

observed lights on in the building, walked onto the front porch, knocked on the front door,

and announced they were police officers who wanted to speak with Plaintiff. No one

answered the door. The officers then walked off the property. Defendant Gray remained

nearby to watch the building while Defendant Morse went to 60 Park Street. Plaintiff was

inside 13 Park Street and turned off the lights in the hope he might discourage any further

police presence.

       Viewed from the street, the home at 13 Park Street has a small, open front porch or

landing with a door. The home’s driveway is on the right side. The left side of the home

                                             7
Case 1:18-cv-00073-JCN Document 92 Filed 06/04/20 Page 8 of 33                          PageID #: 1691




is close to the neighboring home’s driveway. On the left side of Plaintiff’s home is a cellar

window at ground level and a bedroom window that is low enough for a person of average

height to knock on the window frame. The home is separated from the neighboring

property by a narrow strip of grass, perhaps four or five feet wide. Based on prior

experiences involving Plaintiff, the officers believed (correctly) that the window was

Plaintiff’s bedroom window. 6

        Defendant Gray walked down the neighboring home’s driveway and noticed a male

looking out the basement window of Plaintiff’s residence. Gray shined his flashlight at the

window and the person inside covered the window. Gray then returned to the porch and

knocked/banged on the door again, but no one answered.

        Meanwhile, at 60 Park Street, Ms. Nardone told Defendant Morse that she and her

roommate called the officers because Plaintiff had entered the first doorway of the

women’s residence into the mudroom, but he ran off when Ms. Nardone and her roommate

screamed. After speaking briefly with Ms. Nardone, Morse left and met Gray near 13 Park

Street. Morse entered the driveway of 13 Park Street and saw lights on in the kitchen. He

told Gray and Old Town Police Detective Fearon, who also arrived at the scene, that he

would prepare a search warrant application. Detective Fearon suggested that they first

make another attempt to knock and talk.




6
 Plaintiff observes that the officers did not know for certain that the window was to Plaintiff’s bedroom,
but assumed it was Plaintiff’s room based on a November 2015 visit related to Plaintiff. (Pl.’s Statement
of Facts ¶¶ 339, 339A.) The term “strip of grass” reference is from Plaintiff’s Second Amended Complaint.
(Pl.’s Second Amended Opp’n at 21.)

                                                    8
Case 1:18-cv-00073-JCN Document 92 Filed 06/04/20 Page 9 of 33            PageID #: 1692




        Detective Fearon walked down the neighbor’s driveway, stepped onto the narrow

strip of grass outside Plaintiff’s bedroom window, knocked on the window frame, shined

his flashlight on the window, and said “Police Department.” (Pl.’s Responsive Statement

of Facts ¶ 184, ECF No. 68.) He knocked on the window frame a second time and stated,

“Chris, why don’t you come to the front door so we can speak with you.” (Id.) He then

knocked on the window frame a third time and stated, “Chris, Police Department, why

don’t you come to the front door so we can chat for a minute.” (Id.) At this point,

Defendant Morse joined Detective Fearon, knocked on the window frame and stated,

“Orono P.D., Chris. Come to the door.” (Id.) Morse knocked on the frame again and

stated, “Let’s go, Chris.” (Id.) Finally, Detective Fearon once more knocked on the

window and stated, “Come on Chris. Why don’t you come to the door so we can talk.”

(Id.)

        Defendant Gray then walked to the front door, walked onto the porch, and knocked

on the front door. A young man—not Plaintiff—answered the door. After a brief

exchange, the man agreed to look for Plaintiff. A few minutes later, Plaintiff stepped

outside and closed the door behind him. Gray observed that Plaintiff was sweating.

Plaintiff said he did not want any trouble. Morse asked Plaintiff what he was doing at Ms.

Nardone’s residence. Plaintiff stated he went to ask for help with his puppy and left when

the women started yelling.

        When Defendant Morse first asked Plaintiff about Ms. Nardone’s cell phone,

Plaintiff denied having it. During the ensuing discussion about the phone, Plaintiff

perceived that Morse and Gray were annoyed with him. Detective Fearon stated the matter

                                            9
Case 1:18-cv-00073-JCN Document 92 Filed 06/04/20 Page 10 of 33                              PageID #: 1693




 would end if they could get the phone. Plaintiff “agreed to see if [he] could get the phone”

 and said that he “would go in and get the phone.” (Pl.’s Affidavit ¶¶ 124 – 125, ECF No.

 54). When Plaintiff started to enter the residence, Detective Fearon stated that Plaintiff

 would not be permitted to reenter without an officer. Gray said the officers would not let

 Plaintiff out of their sight. Plaintiff immediately pulled his door closed and stated he did

 not want an officer to enter the residence.7 According to Plaintiff, at that moment he

 “realized they were not going to let him go back into his own house” and he “was stuck

 outside with them and they were not going away.” (Pl.’s Amended Statement of Facts ¶

 163, ECF No. 75.)

         Detective Fearon suggested that Plaintiff could have a roommate get the phone, and

 Plaintiff agreed. Plaintiff knocked at the door to summon a roommate and asked the

 roommate (the man who first answered the door) to look for the phone in Plaintiff’s room.

 During this interaction, Detective Fearon noticed that Plaintiff had a cell phone in his

 pocket and asked Plaintiff about the phone. Plaintiff said the phone was his own and he

 handed it to the officers upon Morse’s request.

         After a few minutes, the roommate returned and reported the search was not

 successful. Plaintiff told him to look on the basement stairs. While the roommate looked

 for the phone the second time, Plaintiff asked if he was going to be arrested. Defendants




 7
   Plaintiff explains that he did not believe that the officers were concerned for their safety, and he thought
 they were only looking for additional grounds on which to “get him in trouble.” (Pl.’s Amended Statement
 of Facts ¶ 161, ECF No. 75.) Id.

                                                      10
Case 1:18-cv-00073-JCN Document 92 Filed 06/04/20 Page 11 of 33                          PageID #: 1694




 Morse and Gray said they did not know. Shortly thereafter, the roommate returned with

 Ms. Nardone’s phone.

         Defendants Morse and Gray asked Plaintiff to explain how he came into possession

 of the phone. Plaintiff said that when he walked past Ms. Nardone’s residence, he saw it

 on the ground, along with another item belonging to Ms. Nardone, and that he picked it up

 so he could give it to her later. Plaintiff repeatedly denied entering the house. Concluding

 that Plaintiff’s account was not credible, based on the information provided by Ms.

 Nardone and her roommate, and the fact that Plaintiff had Ms. Nardone’s cell phone, Morse

 and Gray arrested Plaintiff for burglary.8

         In March 2017, the District Attorney dismissed the criminal charges against

 Plaintiff. According to the notice of dismissal, the matter was dismissed because “the

 victim refuses to cooperate and is out of state.” (Notice of Dismissal, ECF No. 35-34.)

         The defendant officers are graduates of the Maine Criminal Justice Academy and

 duly-certified law enforcement officers. While they were employed by the Town of Orono,

 the Town provided the defendant officers with additional, relevant training.

                                             DISCUSSION

         “The court shall grant summary judgment if the movant shows that there is no

 genuine dispute as to any material fact and the movant is entitled to judgment as a matter

 of law.” Fed. R. Civ. P. 56(a). “After the moving party has presented evidence in support

 of its motion for summary judgment, ‘the burden shifts to the nonmoving party, with


 8
   Plaintiff contends that had the officers further investigated the matter, they would have found evidence
 that substantiated his explanation of how he came into possession of the phone.

                                                    11
Case 1:18-cv-00073-JCN Document 92 Filed 06/04/20 Page 12 of 33                                 PageID #: 1695




 respect to each issue on which he has the burden of proof, to demonstrate that a trier of fact

 reasonably could find in his favor.’” Woodward v. Emulex Corp., 714 F.3d 632, 637 (1st

 Cir. 2013) (quoting Hodgens v. Gen. Dynamics Corp., 144 F.3d 151, 158 (1st Cir. 1998)).

            A court reviews the factual record in the light most favorable to the non-moving

 party, resolving evidentiary conflicts and drawing reasonable inferences in the

 nonmovant’s favor. Perry v. Roy, 782 F.3d 73, 77 (1st Cir. 2015). If a court’s review of

 the record reveals evidence sufficient to support findings in favor of the non-moving party

 on one or more of the claims, a trial-worthy controversy exists, and summary judgment

 must be denied as to any supported claim. Id. (“The district court’s role is limited to

 assessing whether there exists evidence such that a reasonable jury could return a verdict

 for the nonmoving party.” (internal quotation marks omitted)). Unsupported claims are

 properly dismissed. Celotex Corp. v. Catrett, 477 U.S. 317, 323 – 24 (1986).

 A.         Plaintiff’s Second Amended Complaint

            In his second amended complaint, Plaintiff asserts thirteen counts or causes of

 action. Plaintiff asserts the counts containing constitutional claims pursuant to 42 U.S.C.

 §§ 1983 and 1988.9 The first eight claims are based on the February 2016 incident. The

 remaining claims are based on the September 2016 incident. The counts are as follows:

 9
     Pursuant to the federal civil rights statute:

            Every person who, under color of any statute, ordinance, regulation, custom, or usage . . .
            subjects, or causes to be subjected, any citizen of the United States or other person within
            the jurisdiction thereof to the deprivation of any rights, privileges, or immunities secured
            by the Constitution and laws, shall be liable to the party injured in an action at law . . . .

 42 U.S.C. § 1983. Section 1983 “‘is not itself a source of substantive rights,’ but merely provides ‘a method
 for vindicating federal rights elsewhere conferred.’” Albright v. Oliver, 510 U.S. 266, 271 (1994) (quoting
 Baker v. McCollan, 443 U.S. 137, 144 n.3 (1979)). To maintain a claim under section 1983, a plaintiff

                                                         12
Case 1:18-cv-00073-JCN Document 92 Filed 06/04/20 Page 13 of 33                           PageID #: 1696




                                           February incident

         I.       A § 1983, Fourth Amendment claim of unlawful arrest, asserted against
                  Defendants Drost and Merrill.

         II.      A § 1983, Eighth Amendment claim of excessive bail, asserted against
                  Defendant Drost.

         III.     A § 1983, Fourteenth Amendment claim of violation of procedural due
                  process, asserted against Defendant Drost.

         IV.      A state law false imprisonment claim asserted against Defendants Drost and
                  Merrill.

         V.       A state law abuse of process claim asserted against Defendants Drost and
                  Merrill.

         VI.      A claim for punitive damages under both federal and state law based on the
                  February 2016 incident.

         VII.     A § 1983 claim of supervisory liability against Defendant Ewing, the Town
                  of Orono Police Chief.

         VIII. A § 1983 claim of municipal liability.

                                           September incident

         IX.      A § 1983, Fourth Amendment claim of unlawful curtilage invasion and
                  questioning against Defendants Morse and Gray.

         X.       A § 1983, Fifth and Sixth Amendment claim based on unlawful custodial
                  interrogation, against Defendants Morse and Gray.

         XI.      A claim for punitive damages under both federal and state law based on the
                  September 2016 incident.

         XII.     A § 1983 claim of supervisory liability against Defendant Ewing.

         XIII. A § 1983 claim of municipal liability.




 must establish: “1) that the conduct complained of has been committed under color of state law, and 2) that
 this conduct worked a denial of rights secured by the Constitution or laws of the United States.” Barreto-
 Rivera v. Medina-Vargas, 168 F.3d 42, 45 (1st Cir. 1999). Section 1988 is a jurisdictional provision and
 also entitles successful civil rights plaintiffs to recover attorney fees. 42 U.S.C. § 1988.

                                                     13
Case 1:18-cv-00073-JCN Document 92 Filed 06/04/20 Page 14 of 33               PageID #: 1697




 B.     The February Incident

        Defendants Merrill, Drost, and the Town of Orono argue they are entitled to

 judgment as to the February incident because the officers had probable cause to arrest

 Plaintiff for his failure to abide by the terms of the cease harassment notice, (Motion at 5

 – 8), because there is no evidence the officers misled the bail commissioner, (id. at 12 –

 13), and because Plaintiff’s 18-hour detention was the product of arrest based on probable

 cause, which vitiates any due process concern related to bail. (Id. at 15 – 18.) In the

 alternative, Defendants argue that qualified immunity precludes a recovery.

        1.     The Decision to Arrest

        The Fourth Amendment prohibits unreasonable searches and seizures and provides

 that no warrant shall issue except on a showing of “probable cause, supported by oath or

 affirmation.” U.S. Const. amend. IV. An exception to the warrant requirement exists when

 an officer makes an arrest for a crime committed in the officer’s presence. Virginia v.

 Moore, 553 U.S. 164, 176 (2008). Maine law similarly permits a law enforcement officer

 to arrest, without a warrant, “[a]ny person who the officer has probable cause to believe

 has committed … harassment.” 17-A M.R.S. § 15(1)(A)(12). Harassment includes a

 “course of conduct with the intent to harass, torment or threaten another person … after

 having been notified, in writing or otherwise, not to engage in such conduct by … [a] police

 officer.” Id. 506-A(1)(A)(1).

        Whether an officer had probable cause to arrest is assessed based on the totality of

 the circumstances and is evaluated based on “the factual and practical considerations of

 everyday life on which reasonable and prudent men, not legal technicians, act.” Illinois v.

                                             14
Case 1:18-cv-00073-JCN Document 92 Filed 06/04/20 Page 15 of 33                PageID #: 1698




 Gates, 462 U.S. 213, 230 – 31 (1983) (quoting Brinegar v. United States, 338 U.S. 160,

 175-76 (1949)). Probable cause for an arrest exists if, “at the time of the arrest, the facts

 and circumstances known to the arresting officers were sufficient to warrant a prudent

 person in believing that [the individual] had committed or was committing a crime.”

 United States v. Torres-Maldonado, 14 F.3d 95, 105 (1st Cir. 1994).

        Plaintiff contends that “nothing compelled” the officers to dispense with a warrant.

 (Pl’s Am. Opp’n at 25, ECF No. 74). He maintains that whether probable cause existed is

 a factual question and under the facts of this case, a fact finder could reasonably conclude

 that Defendants Drost and Merrill improperly arrested him. (Id. at 26).

        The uncontroverted evidence establishes that prior to the arrest, Plaintiff had been

 served with a cease harassment notice. The record also establishes that after service of the

 notice, Plaintiff repeatedly contacted Ms. Nardone with messages and otherwise engaged

 in conduct that could reasonably be viewed as harassment in violation of the notice.

 Contrary to Plaintiff’s argument, the record would not reasonably support a finding that

 the officers lacked probable cause to arrest Plaintiff.

        Even if the question of probable cause could be considered debatable, Plaintiff

 cannot prevail on his claim. The law is well-established that, “‘if the presence of probable

 cause is arguable or subject to legitimate question, qualified immunity will attach.’” Wilber

 v. Curtis, 872 F.3d 15, 21 (1st Cir. 2017) (quoting Cox v. Hainey, 391 F.3d 25, 31 (1st Cir.

 2004)). “[T]he doctrine of qualified immunity provides a safe harbor for a wide range of

 mistaken judgments.” Hatch v. Dep’t for Children, Youth & Their Families, 274 F.3d 12,

 19 (1st Cir. 2001). “This strain of immunity aspires to ‘balance [the] desire to compensate

                                               15
Case 1:18-cv-00073-JCN Document 92 Filed 06/04/20 Page 16 of 33                PageID #: 1699




 those whose rights are infringed by state actors with an equally compelling desire to shield

 public servants from undue interference with the performance of their duties and from

 threats of liability which, though unfounded, may nevertheless be unbearably disruptive.’”

 Cox v. Hainey, 391 F.3d 25, 29 (1st Cir. 2004) (quoting Buenrostro v. Collazo, 973 F.2d

 39, 42 (1st Cir. 1992)). When it comes to allegations of false arrest, qualified immunity

 shields an officer from suit “if the presence of probable cause is arguable or subject to

 legitimate question.” Id. at 31. At the very least, Plaintiff’s claim that Defendants Drost

 and Merrill lacked probable cause is “subject to legitimate question.” Accordingly, when

 this “added measure of protection against civil liability” (i.e., qualified immunity) is

 considered in relation to the undisputed facts of this case, id., Defendants Drost and Merrill

 are entitled to summary judgment on Count I.

        2.     Interaction with the Bail Commissioner

        Plaintiff alleges Defendant Drost misinformed the bail commissioner about the facts

 and circumstances of his arrest and thus violated Plaintiff’s rights under the Eighth

 Amendment and/or the Due Process Clause of the Fourteenth Amendment. (Counts II and

 III.) Drost argues the record lacks evidence that would enable a fact finder to conclude

 that the bail commissioner was provided with false information. Drost also argues that

 qualified immunity bars Plaintiff’s due process claim because the Eighth Amendment does

 not require a state to provide bail commissioner services and because the minimal due

 process requirements were satisfied when a state court judge released Plaintiff on bail on

 the same day as the arrest. (Motion at 12 – 15.) Drost further contends that the due process



                                              16
Case 1:18-cv-00073-JCN Document 92 Filed 06/04/20 Page 17 of 33                PageID #: 1700




 claim fails as a matter of law because the legality of detention is determined by reference

 to the Fourth Amendment. (Id. at 15 – 18.)

        The Eighth Amendment prohibits “excessive bail,” and the Due Process Clause

 requires sufficient process before the deprivations of one’s liberty. Plaintiff argues that

 because the Maine Legislature enacted a bail code that affords access to a bail

 commissioner, an officer who influences a commissioner’s exercise of bail discretion

 necessarily violates the Constitution if the commissioner denies bail based on inaccurate

 or misleading information. (Pl’s Am. Opp’n at 42 – 43.)

        Plaintiff’s argument is unsupported by pertinent legal authority and he has

 otherwise failed to demonstrate that Defendant Drost’s interaction with the bail

 commissioner implicates a constitutional right.       Even if a constitutional right were

 implicated, given the lack of legal authority establishing the right, Plaintiff’s claim would

 be barred by the doctrine of qualified immunity. “The doctrine of qualified immunity

 shields officials from civil liability so long as their conduct does not violate clearly

 established statutory or constitutional rights of which a reasonable person would have

 known.” Mullenix v. Luna, 136 S.Ct. 305, 308 (2015) (internal quotations and citations

 omitted).

        To the extent Plaintiff argues that the time he was in custody before his same-day

 release by a state court judge supports a due process claim, Plaintiff’s argument fails. See

 Brady v. Dill, 187 F.3d 104, 110 – 112 (1st Cir. 1999) (arrest on a valid warrant, of a person

 soon realized to be innocent; 36-hour detention not a deprivation of liberty without due

 process). See also Wagenmann v. Adams, 829 F.2d 196, 213 (1st Cir. 1987) (“The jury,

                                              17
Case 1:18-cv-00073-JCN Document 92 Filed 06/04/20 Page 18 of 33                PageID #: 1701




 having supportably concluded that the police had no colorable basis for detaining the

 plaintiff, was certainly warranted in finding that bail—in an amount engineered

 purposefully to guarantee continued confinement—was excessive.”); Thompson v. Olson,

 798 F.2d 552, 556 (1st Cir. 1986) (“[A] police officer’s initial finding of probable cause

 justifies not only arrest, but a reasonable period of continued detention for the purpose of

 bringing the arrestee before a magistrate.”); Holder v. Town of Newton, No. 08-CV-197,

 2010 WL 432357, at *12 (D.N.H. Feb. 3, 2010) (collecting cases).

        In sum, the record establishes that Plaintiff cannot prevail on Counts II and III.

        3.     State Law False Arrest/Abuse of Process (Bail)

        As a general rule, state law immunity under the Maine Tort Claims Act is

 coextensive with qualified immunity. Comfort v. Town of Pittsfield, 924 F. Supp. 1219,

 1236 (D. Me. 1996) (citing Jenness v. Nickerson, 637 A.2d 1152, 1159 (Me. 1994)

 (“Having found the Officers immune from the section 1983 claims, we also find them

 immune from claims under the MCRA.”). The Court discerns no legal or factual basis to

 suggest the general rule should not apply in this case. Accordingly, Defendants Merrill

 and Drost are entitled to judgment on the state law claims asserted in Counts IV and V.

 C.     The September Incident

        Plaintiff contends that Defendants Morse and Gray violated the Fourth Amendment

 when they went to his home at night, invaded the curtilage of his home, and disturbed the

 peace by knocking on the door and window and calling to him, even after he demonstrated

 he did not intend to come to the door. Plaintiff also alleges that the officers’ invasion of

 the curtilage at night and their persistent knocking and calling of his name coerced his

                                              18
Case 1:18-cv-00073-JCN Document 92 Filed 06/04/20 Page 19 of 33               PageID #: 1702




 participation in a nonconsensual, custodial interrogation. (Second Am. Compl. Count IX,

 ¶ 158; Pl.’s Second Amended Opp’n at 42 – 45.) Plaintiff further alleges the circumstances

 violated rights protected by the Fifth and Sixth Amendments. (Second Am. Compl. Count

 X.)

        Defendants Morse and Gray argue that their “knock and talk” activity at Plaintiff’s

 residence was reasonable. (Motion at 21, 25 – 31, 38.) They further argue that Plaintiff was

 not deprived of rights secured by the Fifth or Sixth Amendment. (Id. at 36 – 43.)

 Defendants also contend that qualified immunity applies because a reasonable police

 officer would not have known that their conduct violated clearly established constitutional

 law. (Id. at 31 – 35, 43 – 44.)

        1. Fourth Amendment

               a. Knock and Talk Activity

        “The Fourth Amendment provides in relevant part that the ‘right of the people to be

 secure in their persons, houses, papers, and effects, against unreasonable searches and

 seizures, shall not be violated.’” Collins v. Virginia, 138 S. Ct. 1663, 1669 (2018). The

 Fourth Amendment’s protection of personal security is most pronounced when it comes to

 the home. Cf. Florida v. Jardines, 569 U.S. 1, 6 (2013) (“[W]hen it comes to the Fourth

 Amendment, the home is first among equals.”). “At the Amendment’s ‘very core’ stands

 ‘the right of a man to retreat into his own home and there be free from unreasonable

 governmental intrusion.’” Id. (quoting Silverman v. United States, 365 U.S. 505, 511

 (1961)).



                                             19
Case 1:18-cv-00073-JCN Document 92 Filed 06/04/20 Page 20 of 33                              PageID #: 1703




         To give full practical effect to the personal right to be secure in one’s home, the

 curtilage of the home – i.e., the area “immediately surrounding and associated with the

 home’” – is typically treated as “part of the home itself.” Jardines, 569 U.S. at 6 (quoting

 Oliver v. United States, 466 U.S. 170, 180 (1984)). “The protection afforded the curtilage

 is essentially a protection of families and personal privacy in an area intimately linked to

 the home, both physically and psychologically, where privacy expectations are most

 heightened.” California v. Ciraolo, 476 U.S. 207, 212–213 (1986). See also Collins, 138

 S. Ct. at 1670.10

         Although the curtilage of the home is a protected area, police officers, like ordinary

 members of the public, are permitted to go to a home and knock to hail occupants.

 Kentucky v. King, 563 U.S. 452, 469 (2011). “The knock and talk rule permits the police

 to enter onto private land and knock on a citizen’s door for legitimate police purposes, such

 as gathering information in an investigation, without a warrant.” United States v. Smith,

 919 F.3d 1, 6 n.2 (1st Cir. 2019) (modification and quotation marks omitted) (quoting

 Young v. Borders, 850 F.3d 1274, 1284 (11th Cir. 2017)). This is permitted because it is

 “no more than any private citizen might do.” King, 563 U.S. at 469. The occupants have

 no obligation to respond to police who knock, and even if they respond they have no

 obligation to answer any questions and are free to instruct officers to depart if the officers

 do not have a warrant. Id. “[A] police attempt to ‘knock and talk’ can become coercive if


 10
    Whether a particular area associated with home life counts as part of a home’s curtilage is determined by
 a four-factor test: “the proximity of the area … to the home, whether the area is included within an enclosure
 surrounding the home, the nature of the uses to which the area is put, and the steps taken by the resident to
 protect the area from observation by people passing by.” United States v. Dunn, 480 U.S. 294, 301 (1987).


                                                      20
Case 1:18-cv-00073-JCN Document 92 Filed 06/04/20 Page 21 of 33                PageID #: 1704




 the police assert their authority, refuse to leave, or otherwise make the people inside feel

 they cannot refuse to open up. . . .” United States v. Spotted Elk, 548 F.3d 641, 655 (8th

 Cir. 2008); see also, Jardines, 569 U.S. at 7 (inquiring whether officers’ conduct

 constituted “an unlicensed physical intrusion” into the curtilage); United States v. Carloss,

 818 F.3d 988, 998 (10th Cir. 2016) (inquiring whether the officers “exceeded the implied

 license they had to approach the house and knock”).

        Here, Defendants Morse and Gray entered the curtilage on multiple occasions in the

 early morning hours, knocked on the front door several times, called for Plaintiff to come

 to the door, knocked on Plaintiff’s window, and called out again to Plaintiff, directing him

 to come to the door. A fact finder could find that the officers’ multiple attempts to persuade

 Plaintiff to come to the door at an early morning hour, including attempts at a location other

 than the front door (i.e., a window of the home), to be unreasonable and not within the

 permissible knock and talk exception to the Fourth Amendment warrant requirement. The

 issue is whether, as Defendants argue, qualified immunity precludes Plaintiff’s claim. See

 Stamps v. Town of Framingham, 813 F.3d 27, 39 (1st Cir. 2016) (“we think it close to self-

 evident that a jury could find as a matter of fact that [the officer’s] actions were not

 reasonable, and no extensive discussion beyond what we have said is required. The

 question then moves to whether the law was clearly established”).

        Central to the qualified immunity determination is whether the defendant officers’

 conduct violated “clearly established statutory or constitutional rights of which a

 reasonable person would have known.” White v. Pauly, 137 S. Ct. 548, 551 (2017) (quoting

 Mullenix v. Luna, 136 S.Ct. 305, 308 (2015)). When a court considers whether the

                                              21
Case 1:18-cv-00073-JCN Document 92 Filed 06/04/20 Page 22 of 33                PageID #: 1705




 constitutional right was clearly established at the time, the court must determine (a)

 “whether the contours of the right, in general, were sufficiently clear,” and (b) “whether,

 under the specific facts of the case, a reasonable defendant would have understood that he

 was violating the right.” Ford v. Bender, 768 F.3d 15, 23 (1st Cir. 2014). Plaintiff contends

 that in Florida v. Jardines, 569 U.S. 1 (2013), the Supreme Court clearly established the

 limits of constitutionally permissible conduct and that the officers exceeded that limit.

        In Jardines, a police officer, with information that marijuana was being grown at

 the defendant’s home, approached the home with a drug-sniffing canine, which as it

 approached the front porch, the dog “apparently sensed one of the odors he had been trained

 to detect, and began energetically exploring the area for the strongest point of that odor.”

 Id. at 3–4. “After sniffing the base of the front door, the dog sat, which is the trained

 behavior upon discovering the odor’s strongest point.” Id. at 4. The officer relied on the

 canine’s alert to obtain a search warrant for the home. Id. The Court invalidated the

 subsequent search as unreasonable because the drug-sniffing canine intrusion exceeded any

 license a member of the public might have to enter private property to speak with an

 occupant, observing that “an officer’s leave to gather information is sharply circumscribed

 when he steps off [public] thoroughfares and enters the Fourth Amendment’s protected

 areas.” Id. at 7. The Court wrote:

        “A license may be implied from the habits of the country,” notwithstanding
        the “strict rule of the English common law as to entry upon a close.” McKee
        v. Gratz, 260 U.S. 127, 136 (1922) (Holmes, J.). We have accordingly
        recognized that “the knocker on the front door is treated as an invitation or
        license to attempt an entry, justifying ingress to the home by solicitors,
        hawkers and peddlers of all kinds.” Breard v. Alexandria, 341 U.S. 622, 626
        (1951). This implicit license typically permits the visitor to approach the

                                              22
Case 1:18-cv-00073-JCN Document 92 Filed 06/04/20 Page 23 of 33              PageID #: 1706




       home by the front path, knock promptly, wait briefly to be received, and then
       (absent invitation to linger longer) leave. Complying with the terms of that
       traditional invitation does not require fine-grained legal knowledge; it is
       generally managed without incident by the Nation’s Girl Scouts and trick-or-
       treaters. Thus, a police officer not armed with a warrant may approach a
       home and knock, precisely because that is “no more than any private citizen
       might do.” Kentucky v. King, 563 U.S. 452, 469 (2011).

 Id. at 8. Plaintiff argues that in Jardines, the Supreme Court established that whenever a

 police officer enters on an individual’s property without a warrant and without consent of

 the homeowner to enter, the officer is limited to the conduct expected of girl scouts and

 trick-or-treaters when they enter someone’s property.

       Upon review of the facts and analysis in Jardines, the Court is not persuaded that

 Jardines clearly established the law that governed the entirety of the officers’ conduct in

 this case. In Jardines, the Supreme Court considered “whether using a drug-sniffing dog

 on a homeowner’s porch to investigate the contents of the home is a ‘search’ within the

 meaning of the Fourth Amendment.” Id. at 3. The Supreme Court concluded that “[t]he

 government’s use of trained police dogs to investigate the home and its immediate

 surroundings is a ‘search’ within the meaning of the Fourth Amendment.” Id. at 11.

       Unlike Defendants Morse and Gray, the officer in Jardines did not engage in knock

 and talk activity. As the Court explained, while an officer without a warrant may approach

 a home and knock, “introducing a trained dog to explore the area around the home in hopes

 of discovering incriminating evidence is something else.” Id. at 8. Following Jardines,

 the Supreme Court reiterated that whether a principle constitutes clearly established law

 “should not be defined by a high degree of generality.” Pauly, 137 S. Ct. at 552. (citation

 and internal quotations omitted).      Instead, “the clearly established law must be

                                             23
Case 1:18-cv-00073-JCN Document 92 Filed 06/04/20 Page 24 of 33                                    PageID #: 1707




 particularized to the facts of the case.” Id. Given that Jardines involved an attempt,

 through use of a drug-sniffing dog, to search for contraband in and around a home and

 given that Jardines did not involve knock and talk circumstances similar to those presented

 in this case, Jardines, did not clearly establish law that is particularized to the facts of this

 case.

          The decisions of other courts in cases with facts more particularized to the facts of

 this case demonstrate that the law regarding the officers’ conduct in this situation was not

 clearly established.11 For instance, Plaintiff has relied in part on the time of day that the

 officers engaged in the knock and talk activity as evidence of a constitutional violation. A

 review of the decisions reveals that while the time of day is a relevant factor, see e.g.,

 United States v. Wells, 648 F.3d 671, 680 (8th Cir. 2011) (“this was no ‘pleasant summer

 evening’—it was 4:00 a.m.”); United States v. Lundin, 817 F.3d 1151, 1159 (9th Cir. 2016)

 (the officers knocked “around 4:00 a.m. without evidence that [the defendant] generally

 accepted visitors at that hour, and without a reason for knocking that a resident would

 ordinarily accept as sufficiently weighty to justify the disturbance”), the law has not clearly

 established a time at which knock and talk activity becomes unlawful. See, e.g., Young v.

 Borders, 850 F.3d 1274, 1286 (11th Cir. 2017) (Hull, J., concurring) (rejecting the dissent’s


 11
    There is no “hard-and-fast rule” defining what authority from lower courts is sufficient to make a rule
 clearly established. El Dia, Inc. v. Governor Rossello, 165 F.3d 106, 110 n.3 (1st Cir. 1999) (“Among other
 factors, the location and level of the precedent, its date, its persuasive force, and its level of factual similarity
 to the facts before this Court may all be pertinent to whether a particular precedent ‘clearly establishes’ law
 for the purposes of a qualified immunity analysis”). “The court must examine whether there are cases of
 controlling authority at the time of the incident or a consensus of cases of persuasive authority such that a
 reasonable officer could not have believed that his actions were lawful.” Barton v. Clancy, 632 F.3d 9, 22
 (1st Cir. 2011) (modifications and quotations omitted).


                                                          24
Case 1:18-cv-00073-JCN Document 92 Filed 06/04/20 Page 25 of 33               PageID #: 1708




 assertion that officers “exceeded the scope of the permissible knock and talk exception

 because it was 1:30 a.m., he unholstered his weapon, and he knocked so loudly”); United

 States v. Rhone, No. 09-20133-07-JWL, 2015 WL 471205, at *2–3 (D. Kan. Feb. 4, 2015)

 (rejecting the argument that knock and talks are impermissible late at night).

        In addition, Plaintiff’s contention that the officers’ attempt to contact Plaintiff by

 knocking at a location other than the front door constitutes a violation in all instances is

 unconvincing.     Some courts, including the First Circuit, have recognized law

 enforcement’s right to approach a location other than the front door. See United States v.

 Daoust, 916 F.2d 757, 758 (1st Cir. 1990) (Breyer, J.) (observing that if the front door is

 not accessible, “there is nothing unlawful or unreasonable about going to the back of the

 house to look for another door, all as part of a legitimate attempt to interview a person”).

 Other circuits have similarly condoned knocks at side doors even when a knock at the front

 door was attempted without success. The Eleventh Circuit explained:

        Such a minor departure from the front door under these circumstances does
        not remove the initial entry from the “knock and talk” exception to the
        warrant requirement. United States v. Hammett, 236 F.3d 1054, 1060 (9th
        Cir. 2001) (“[A police] officer may, in good faith, move away from the front
        door when seeking to contact the occupants of a residence.”); United States
        v. Raines, 243 F.3d 419, 421 (8th Cir. 2001) (recognizing “that law
        enforcement officers must sometimes move away from the front door when
        attempting to contact the occupants of a residence”); United States v. Daoust,
        916 F.2d 757, 758 (1st Cir. 1990) (officer may move away from the front
        door as part of a legitimate attempt to interview a person); United States v.
        Anderson, 552 F.2d 1296, 1300 (8th Cir. 1977) (officer’s movement to rear
        of house after receiving no answer at front door was lawful).

 United States v. Taylor, 458 F.3d 1201, 1205 (11th Cir. 2006).




                                              25
Case 1:18-cv-00073-JCN Document 92 Filed 06/04/20 Page 26 of 33                PageID #: 1709




        The Supreme Court’s decision in Carroll v. Carman, 574 U.S. 13 (2014), a knock

 and talk case decided after Jardines, is also instructive. In Carroll, the Supreme Court

 concluded the defendant officer was entitled to qualified immunity where the officer, in

 search of an individual believed to be on the plaintiffs’ property, walked onto the property,

 looked in a shed and then approached a sliding glass door on the home, which door opened

 onto a ground-level deck. Id. at 14, 20. The Court determined that qualified immunity

 applied because whether a police officer could conduct a knock and talk at any entrance

 rather than only the front door was not beyond debate. Id. at 20. While the decision in

 Carroll is not dispositive because the officer’s conduct in Carroll occurred before the

 decision in Jardines, the Court did not reference Jardines nor otherwise suggest that the

 debate had been resolved after the officer’s conduct.

        Whether under the circumstances of this case the officers could knock on what they

 reasonably believed to be a window to a room in which Plaintiff resided was not beyond

 debate when the officers attempted to speak with Plaintiff and not any of the other tenants

 of the building. Notably, Plaintiff relies exclusively on Jardines, which did not address a

 knock at a door or window, to support his contention that the applicable law was clearly

 established.   As explained above, the Court is not convinced that Jardines clearly

 established that a police officer in all circumstances could not proceed beyond the front

 door when engaged in knock and talk activity. Furthermore, at the time of the officers’

 conduct, there was only limited out-of-circuit authority as to whether knocking on or

 looking in a window was permissible in the context of the knock-and-talk exception to the



                                              26
Case 1:18-cv-00073-JCN Document 92 Filed 06/04/20 Page 27 of 33                               PageID #: 1710




 warrant requirement. See United States v. Jerez, 108 F.3d 684, 690–93 (7th Cir. 1997);

 United States v. Alicea, 2015 WL 7460004 (N.D. Iowa, November 24, 2015).

         Finally, a review of authority addressing factual situations involving a combination

 of many of the pertinent factors here—the late hour, multiple attempts, arguable

 commands, and the departure from the front door12—does not reveal a consensus regarding

 the relevant boundaries of the knock and talk exception to the warrant requirement.

 Compare United States v. Reeves, 524 F.3d 1161, 1169 (10th Cir. 2008) (“A reasonable

 person faced with several police officers consistently knocking and yelling at their door

 [and window] for twenty minutes in the early morning hours would not feel free to ignore

 the officers’ implicit command to open the door”) with United States v. Walker, 799 F.3d

 1361, 1364 (11th Cir. 2015) (officers did not exceed the scope of the knock and talk license

 when they approach a carport at about 5:00 a.m., on a third attempt to speak with the

 homeowner that night/morning, and tapped on the window of the vehicle to ask the

 occupant to step out); Brennan v. Dawson, 752 F. App’x 276, 279–83, 85–86 (6th Cir.

 2018) (officer violated Fourth Amendment but it was not clearly established in 2015 that


 12
   Plaintiff also cites the alleged loudness of the knocks, but that factor might be less important. In a related
 context, in Kentucky v. King, officers entered an apartment building’s public area and “banged” on the door
 of a suspect’s apartment “as loud as they could,” while also announcing they were police. Id. at 471. When
 the officers heard activity within the apartment that sounded like efforts to dispose of evidence, they forced
 their way into the apartment. Id. The Court held that the loud knock and announcement did not offend the
 Constitution and observed that “officers may have a very good reason to announce their presence loudly
 and to knock on the door with some force.” Id. at 468. The Court noted that it would be a “nebulous and
 impractical” standard to expect judges to evaluate the reasonableness of knock and announce activity based
 on volume. Id. at 468 – 69. See also United States v. Banks, 540 U.S. 31, 33 (2003) (police “rapped hard
 enough on the door to be heard by officers at the back door” and announced their presence, but defendant
 “was in the shower and testified that he heard nothing”). Similar concerns about assessing the volume of
 police knocks and statements in the context of the knock-and-announce rule and the police-created-
 exigencies rule also might apply to the knock and talk.


                                                       27
Case 1:18-cv-00073-JCN Document 92 Filed 06/04/20 Page 28 of 33                             PageID #: 1711




 officer did not have license to leave front door to knock on windows, activate sirens and

 overhead lights, and obstruct a home security camera in an effort to get occupants to answer

 the door).13

         Given the multitude of relevant factors and the differing authority, at the time of the

 officers’ conduct in 2016, there was not “a consensus of cases of persuasive authority such

 that a reasonable officer could not have believed that his actions were lawful.” Barton,

 632 F.3d at 22. Accordingly, the reasonableness and thus the legality of the knock and talk

 activity here was at least debatable. Qualified immunity, therefore, applies. Mlodzinski v.

 Lewis, 648 F.3d 24, 36 (1st Cir. 2011) (officers are entitled to immunity where

 reasonableness of activity governed by the Fourth Amendment is “debatable among

 reasonable officers”).

                 b. Interaction with Plaintiff

         Plaintiff also contends the officers’ conduct effectively compelled him to participate

 in a nonconsensual police interview. He argues the officers commanded his presence and

 acted in a way that conveyed the intent to force entry if he did not appear. (Pl.’s Second

 Am. Opp’n at 47 – 48.) Plaintiff further argues that after he appeared, he was subjected to

 an unreasonable custodial seizure and interrogation in violation of the Fourth Amendment.

 (Pl.’s Second Amended Opp’n at 50).



 13
   The Sixth Circuit’s application of the qualified immunity analysis to the knock and talk exception in
 similar circumstances is also indicative of the somewhat uncertain, rather than clearly established, law
 because the Sixth Circuit more recently declined to follow Brennan, referencing it as an unpublished
 opinion that was not binding, and determining that Jardines clearly established that officers could not leave
 the front door to enter further into the curtilage if occupants did not answer. Watson v. Pearson, 928 F.3d
 507, 513 (6th Cir. 2019).

                                                      28
Case 1:18-cv-00073-JCN Document 92 Filed 06/04/20 Page 29 of 33                          PageID #: 1712




         Under the Fourth Amendment, Plaintiff had the right to be secure in his house

 against unreasonable seizure, and that right protects against not only physical intrusion, but

 also psychological intrusion. Ciraolo, 476 U.S. at 212–213. The home is “first among

 equals,”14 Jardines, 569 U.S. at 6, and the Supreme Court has recognized that intrusive

 interviews, such as those associated with Terry stops, qualify as “seizures” for purposes of

 the Fourth Amendment, even when they transpire in the public square, Terry v. Ohio, 392

 U.S. 1 (1968), or involve a traffic stop, United States v. Brignoni-Ponce, 422 U.S. 873, 881

 (1975).

         Initially, the issue is whether the “seizure” of Plaintiff on his porch was reasonable

 under the circumstances. Terry, 392 U.S. at 19 (“[T]he central inquiry under the Fourth

 Amendment [is] the reasonableness in all the circumstances of the particular government

 invasion of a citizen’s personal security.”); see also Ashcroft v. al-Kidd, 563 U.S. 731, 736

 (2011) (“Fourth Amendment reasonableness is predominantly an objective inquiry. We

 ask whether the circumstances, viewed objectively, justify the challenged action. If so,

 that action was reasonable whatever the subjective intent motivating the relevant officials.”

 (quotation marks, brackets and citation omitted)); Brignoni-Ponce, 422 U.S. at 878 (“As

 with other categories of police action subject to Fourth Amendment constraints, the

 reasonableness of such seizures depends on a balance between the public interest and the

 individual’s right to personal security free from arbitrary interference by law officers”).




 14
    “[P]hysical entry of the home is the chief evil against which the wording of the Fourth Amendment is
 directed.” United States v. United States District Court, 407 U.S. 297, 313 (1972). There was no entry in
 this case.

                                                    29
Case 1:18-cv-00073-JCN Document 92 Filed 06/04/20 Page 30 of 33                   PageID #: 1713




        Reasonableness is ordinarily a question for the finder of fact at trial, but the qualified

 immunity doctrine protects officers from liability where the reasonableness of certain

 conduct is debatable under the specific circumstances of the case at hand.               City of

 Escondido, Cal. v. Emmons, 139 S. Ct. 500, 503 (2019); Kisela v. Hughes, 138 S. Ct. 1148,

 1152 – 53 (2018). For the reasons explained above, the reasonableness of the initial search

 or seizure is at least debatable and therefore will not support Plaintiff’s claim. In addition,

 Morse and Gray did not search further or create any additional restrictions on Plaintiff’s

 liberty until after Plaintiff stated he would go in his house and get the phone (Plaintiff’s

 Affidavit ¶ 125, ECF No. 54), which statement provided the officers with additional

 support for probable cause to detain Plaintiff. See United States v. Johnson, 107 F. App’x

 674, 677–78 (7th Cir. 2004) (knock and talk did not create a seizure but preventing suspect

 from retreating into the home was a seizure requiring suspicion to stop the suspect). The

 reasonableness of the subsequent conduct of Defendants Morse and Gray is at least

 debatable and does not entitle Plaintiff to relief.

        2.     Fifth and Sixth Amendments

        Plaintiff also asserts his rights under the Fifth and Sixth Amendments. Plaintiff

 argues, “[u]nder these circumstances, Plaintiff’s Fifth Amendment claim lies and, if not, a

 Fifth Amendment claim lies under the Fourth Amendment.” (Plaintiff’s Second Amended

 Opposition at 50.) The Fifth Amendment protects Plaintiff from being “compelled in any

 criminal case to be a witness against himself.” U.S. Const. amend. 5. Plaintiff was never

 compelled to be a witness against himself in any criminal case; Plaintiff’s Fifth

 Amendment claim thus fails. United States v. Patane, 542 U.S. 630, 641 (2004) (“[P]olice

                                                30
Case 1:18-cv-00073-JCN Document 92 Filed 06/04/20 Page 31 of 33                    PageID #: 1714




 do not violate a suspect’s constitutional rights (or the Miranda rule) by negligent or even

 deliberate failures to provide the suspect with the full panoply of warnings prescribed by

 Miranda. Potential violations occur, if at all, only upon the admission of unwarned

 statements into evidence at trial”); Chavez v. Martinez, 538 U.S. 760, 767 (2003)

 (“Statements compelled by police interrogations of course may not be used against a

 defendant at trial, but it is not until their use in a criminal case that a violation of the Self-

 Incrimination Clause occurs ….”) (citations omitted).

         To the extent that Plaintiff contends the custodial interrogation violated his Sixth

 Amendment right to counsel, he “has no cause of action under 42 U.S.C. § 1983 because

 he has not and cannot show that he was prejudiced by having been questioned without his

 counsel present” because he “was not subjected to a criminal trial.” Pasdon v. City of

 Peabody, 417 F.3d 225, 228 (1st Cir. 2005).

        3.      State Law Claim for the September Incident

        Plaintiff asks for relief under federal and state law, but he has not alleged in his

 Second Amended Complaint (ECF No. 6) or in his summary judgment filings a state law

 claim concerning the September incident. To the extent that Plaintiff’s filings can be

 construed to assert a state law claim for false arrest or imprisonment based on the arguable

 custodial interrogation, that claim lacks merit because even if the restraint effectively

 amounted to a short period of custody, the officers had immunity under state law. See e.g.,

 Leach v. Betters, 599 A.2d 424, 426 (Me. 1991) (officers have immunity when performing

 discretionary functions like “making a warrantless arrest” unless officers’ conduct is not

 merely “mistaken” but is “wanton or oppressive”).

                                                31
Case 1:18-cv-00073-JCN Document 92 Filed 06/04/20 Page 32 of 33                 PageID #: 1715




 D.     Supervisory and Municipal Claims

        In Counts VII, VIII, XII, and XIII, Plaintiff claims Defendant Ewing, the Town of

 Orono’s chief of police, and the Town of Orono are liable for the deprivation of his

 constitutional rights because they failed to train or supervise the officers or because

 established a municipal custom, policy, or practice that caused the deprivation of his rights.

 Defendants argue the record does not support the claims. (Motion at 45 – 48.)

        First, because Plaintiff cannot establish the liability of the individual officers,

 Plaintiff cannot prevail on his supervisory liability claim. Pineda v. Toomey, 533 F.3d 50,

 54 (1st Cir. 2008) (a supervisory official may be liable for the conduct of a subordinate

 “only if” the conduct of the subordinate results in a constitutional violation and the

 supervisor encouraged, condoned or acquiesced in the conduct.) Furthermore, Defendant

 Ewing is entitled to summary judgment because the record lacks any facts that would

 support a finding that he was involved in either of the incidents or that he encouraged,

 condoned, or acquiesced in the conduct. See Maldonado v. Fontanes, 568 F.3d 263, 274–

 75 (1st Cir. 2009).

        Similarly, the Town of Orono is entitled to summary judgment on the municipal

 liability claim. Municipal liability exists when the evidence demonstrates that a

 constitutional violation is directly attributable to official municipal policy. Monell v. Dep’t

 of Soc. Servs., 436 U.S. 658, 690 (1978); Massó-Torrellas v. Municipality of Toa Alta, 845

 F.3d 461, 468 (1st Cir. 2017); Kennedy v. Town of Billerica, 617 F.3d 520, 531–32 (1st

 Cir. 2010). The record lacks evidence that would permit the fact finder to find that the

 Town of Orono maintained a policy that led to a violation of Plaintiff’s rights.

                                               32
Case 1:18-cv-00073-JCN Document 92 Filed 06/04/20 Page 33 of 33                 PageID #: 1716




        Finally, although in his opposition to the motion Plaintiff notes that the case includes

 claims against the officers’ “superiors,” the factual record does not support a claim of either

 municipal liability or supervisory liability.

        In sum, Defendants are entitled to summary judgment on Plaintiff’s supervisory

 claims (Counts VII, VIII, XII, and XIII).

 E.     Punitive Damages

        Plaintiff cannot recover punitive damages (Counts VI and XI) given that he cannot

 prevail on his substantive claims.

                                       CONCLUSION

        Based on the foregoing analysis, the Court grants Defendants’ motion for summary

 judgment. Judgment shall enter in favor of Defendants on all counts.


                                             /s/ John C. Nivison
 Dated this 4th day of June, 2020.            U.S. Magistrate Judge




                                                 33
